Citation Nr: 1447597	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board in September 2011 and December 2013 at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at a June 2010 videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals that it contains the representative's October 2012 appellate brief.  Additionally, this appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a low back disorder that manifested in service or arthritis of the low back that manifested within the one-year presumptive period, or a low back disorder that is causally or etiologically related to his period of service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service, and arthritis is not presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The duty to notify in this case was satisfied by letters sent to the Veteran in November 2005 and March 2006.  The claim was last adjudicated in February 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment records.

In January 2014, the AOJ obtained a new VA examination, and additional private and VA treatment records, as requested by the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner took history from the Veteran, examined him, reviewed the claims file, and provided a conclusion supported by a rationale.  It is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In June 2010, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned AVLJ clarified the issue on appeal.  The hearing focused on the elements necessary to substantiate his service connection claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  The AVLJ held the record open for 60 days to allow submission of additional evidence.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  The Board can adjudicate the claim based on the current record.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

II. Law and Regulations

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that his low back disorder is associated with combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Arthritis is considered to be a chronic disease for VA compensation purposes.  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

III. Analysis

The Veteran contends that he has a current low back disability as a result of an in-service motor vehicle accident.

Service treatment records dated in October 2001 note a diagnosis of lower back muscle strain after an auto accident.  The September 2004 separation examination notes a normal evaluation for the spine.

Private clinical records dated in December 2004 (while the Veteran was still in service) reflect treatment after re-injury.  The impression was lumbosacral strain.

VA treatment records note complaints of low back pain.  In May 2007, a social worker indicated that "arthritis in his back" may deem him unemployable. 

X-ray studies dated in January 2007 show an impression of minimal early mid-thoracic spine degenerative changes. 

During the June 2010 Board hearing, the Veteran stated that his back pain has continued since service.

On VA examination in January 2013, the Veteran reported symptoms of constant tingling and radiating pain.  The examiner diagnosed a back sprain based on diagnostic studies from early 2007.  The examiner opined that it was "less likely than not" related to service based on the normal X-ray of the lumbar spine.  The examiner noted that the Veteran did not recall the in-service motor vehicle accident.  In December 2013, the Board found this examination to be inadequate because the opinion was not based on current X-rays and because private clinical records were not considered.

January 2014 X-rays showed vertebral body height and normal alignment with disc spaces maintained.  The examiner indicated unremarkable lumbosacral spine.

On VA examination in January 2014, the Veteran reported back pain due to playing basketball in service.  He also reported five motor vehicle accidents since separation.  On physical examination, the Veteran had full range of motion of the spine with no objective evidence of painful motion.  The Veteran had no localized tenderness or pain to palpation for the joints.  He denied flare-ups or muscle spasms.  There were no neurologic abnormalities associated with the lumbar spine.  After a review of the evidence and following consideration of the Veteran's subjective complaints, the examiner determined that there was insufficient evidence to warrant or confirm a diagnosis of the claimed low back condition or its residuals.  The examiner stated that the Veteran's subjective complaints were most likely due to the reported motor vehicle accidents and not due to active service ten years ago.

Here, the January 2014 VA examiner was unable to diagnose a low back disability.  The Veteran's post-service private and VA treatment records likewise do not provide a specific diagnosis related to the Veteran's reported low back pain.

The Board acknowledges the Veteran had assessments of low back muscle strain and lumbosacral strain prior to his discharge.  See September 2004 service treatment record and December 2004 private treatment record.  In addition, the January 2007 x-ray study showed minimal early mid-thoracic spine degenerative changes.  Based on this, the Board finds that the evidence as a whole supports a finding that there is no disability of the Veteran's lumbar spine that is due to disease or injury, to include arthritis.  The January 2007 x-ray report does note minimal early degenerative changes.  However, the Board finds that the description of these changes and "minimal" and "early" corresponds to the subsequent x-ray report dated in January 2014, in which the lumbar spine was normal, and no arthritis was found.  

However, no medical professional has opined that the Veteran has a current low back disability that was caused by or is otherwise etiologically related to an alleged in-service low back injury.  The medical evidence that is of record, including a separation examination indicating no abnormalities of the spine and a more current January 2014 X-ray report evaluation assessing a normal lumbar spine weighs against the claim.

Based on the record, the Board finds that service connection for a back disorder, must be denied, to include on a secondary basis. 

Since the Veteran does not have arthritis or an enumerated chronic disease, 38 C.F.R. § 3.303(b) is not applicable.

Significantly, the Veteran's back pain has not been continuous.  While the service treatment records show that the Veteran complained of low back pain during service, there is no credible evidence of record that suggests that any current low back disorder continued since service.  While the Veteran, at one point, indicated that he had back pain since service, at other times, he did not recall the in-service motor vehicle accident (upon examination in January 2014) despite service treatment records documenting the event.  Furthermore, a report of continuous symptoms is inconsistent with the normal separation examination.  Therefore, to the extent that the Veteran has alleged that he has had continuous pain in his spine since an accident in service, his statements in this regard are not credible, as he has contradicted both himself and the service treatment records.  As such, there is no credible evidence of this particular symptom history.

The Board acknowledges that lay assertions may serve to support a claim for service connection.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's current complaints of back pain, while competent and credible, do not attribute this symptom to any underlying pathology.

The evidence is against finding the Veteran has a current low back disability due to disease or injury.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the criteria for establishing service connection for a low back disability have not been met. 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The same principle precludes the grant of service connection for either of these alleged conditions on a secondary basis, so that alternative theory will not be further discussed.

Based on the foregoing, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not for application.  Gilbert v. Derwinski, 1Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.

REMAND

When the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the January 2014 VA examination report to be inadequate.  The record is contradictory as to whether the Veteran has a current right knee disability, and the Board is precluded from making its own determination in this matter.  

The January 2014 VA examiner stated that the right knee examination was normal and indicated that the Veteran's right knee disability was not related to service or a service-connected disability because the service-connected left knee and ankle disabilities had resolved.  However, the examiner did not address the present findings of knee osteoma and the report does not indicate which knee has the osteoma.  Additionally, the examiner diagnosed left knee tendonitis but also indicated that the left knee disability had resolved.  The record is contradictory and an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

2. The AOJ should obtain an addendum opinion regarding the etiology of the Veteran's right knee disorder.  The examiner should have access to the entire claims folder, including the electronic records.  An in-person examination should be scheduled only if determined necessary by the examiner.

The examiner should identify all current right knee disorders.  For each disorder, the examiner should state 

a) whether it is at least as likely as no (a 50 percent or greater possibility) that the disorder manifested in or is otherwise related to the Veteran's active duty service; or 

b) whether it is at least as likely as not (a 50 percent or greater possibility) that any current right knee disability is proximately due to or the result of the service-connected left knee and/or left ankle disabilities; or

c)whether it is at least as likely as not that any diagnosed right knee disorder has been permanently aggravated to any degree by the service-connected left knee and/ left ankle disabilities.

A complete rationale should accompany each opinion provided.

3. If upon completion of the above action any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


